Exhibit 10.3

EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT

by and between

HILTON WORLDWIDE HOLDINGS INC.

and

HNA TOURISM GROUP CO., LTD.

Dated as of October 24, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

     1   

Section 1.1

 

Certain Definitions

     1   

Section 1.2

 

Other Definitional Provisions; Interpretation

     5   

ARTICLE II. REGISTRATION RIGHTS

     6   

Section 2.1

 

Piggyback Rights

     6   

Section 2.2

 

Demand Registration

     8   

Section 2.3

 

Registration Procedures

     11   

Section 2.4

 

Other Registration-Related Matters

     14   

ARTICLE III. INDEMNIFICATION

     16   

Section 3.1

 

Indemnification by the Company

     16   

Section 3.2

 

Indemnification by the Holders and Underwriters

     17   

Section 3.3

 

Notices of Claims, Etc

     17   

Section 3.4

 

Contribution

     18   

Section 3.5

 

Other Indemnification

     19   

Section 3.6

 

Non-Exclusivity

     19   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     19   

Section 4.1

 

Representations and Warranties of the Company

     19   

Section 4.2

 

Representations and Warranties of HNA

     20   

ARTICLE V. OTHER

     20   

Section 5.1

 

Notices

     20   

Section 5.2

 

Assignment

     21   

Section 5.3

 

Amendments; Waiver

     21   

Section 5.4

 

Third Parties

     22   

Section 5.5

 

Governing Law

     22   

Section 5.6

 

Jurisdiction

     22   

Section 5.7

 

MUTUAL WAIVER OF JURY TRIAL

     22   

Section 5.8

 

Specific Performance

     22   

Section 5.9

 

Entire Agreement

     22   

Section 5.10

 

Severability

     22   

Section 5.11

 

Counterparts

     23   

Section 5.12

 

Effectiveness

     23   

Section 5.13

 

Confidentiality

     23   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of October 24,
2016 and is by and between Hilton Worldwide Holdings Inc. (the “Company”) and
HNA Tourism Group Co., Ltd., a PRC company (“HNA”).

RECITALS

WHEREAS, HNA and Blackstone (as defined below) have, as of the date hereof,
entered into the Stock Purchase Agreement (as defined below), pursuant to which,
among other things, HNA has agreed to purchase from Blackstone, and Blackstone
has agreed to sell to HNA, shares of the Company’s Common Stock (as defined
below), subject to the terms and conditions set forth in the Stock Purchase
Agreement;

WHEREAS, the Company is entering into this Agreement as a condition to HNA’s
willingness to enter into the Stock Purchase Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and HNA
are entering into the Stockholders Agreement (as defined below);

WHEREAS, the Company is entering into this Agreement in consideration of, and as
a condition and inducement to, HNA’s willingness to enter into the Stockholders
Agreement; and

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Company and HNA wish to define certain registration rights
granted to HNA on the terms and conditions set out in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Certain Definitions. As used in this Agreement:

“Advice” has the meaning set forth in Section 2.4(b).

“Adverse Disclosure” means public disclosure of material, non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
outside counsel to the Company, (i) would be required to be made in any
Registration Statement or report filed with the SEC by the Company so that such
Registration Statement or report would not be materially misleading and such
material, non-public information would not be required to be made at such time
but for the filing of such Registration Statement or report, and (ii) the
Company has a bona fide business purpose for not disclosing publicly.



--------------------------------------------------------------------------------

“Affiliate” means any entity of which HNA owns, directly or indirectly, at least
a majority of the voting interests.

“Agreement” has the meaning set forth in the preamble.

“Blackstone” means HLT Holdco II LLC, HLT Holdco III LLC, HLT BREH VI Holdco
LLC, HLT BREP VI.2 Holdco LLC, HLT BREH INTL II Holdco LLC, HLT A23 BREH VI
Holdco LLC, and HLT A23 Holdco LLC.

“BX Holder” means the holders of securities entitled to registration rights
under the Existing Registration Rights Agreement.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, holiday or other day
on which commercial banks in New York, New York and Beijing, PRC are authorized
or required by law to close.

“Company” has the meaning set forth in the preamble.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Demand Party” has the meaning set forth in Section 2.2(a).

“Effective Date” means the date on which the Closing (as defined in the Stock
Purchase Agreement) occurs pursuant to the terms of the Stock Purchase
Agreement.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“Existing Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of December 17, 2013, as amended as of the date hereof, by
and among the Company and the other parties thereto, but not any further
amendments thereto.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

2



--------------------------------------------------------------------------------

“HNA Entities” means HNA, its Affiliates and the successors and permitted
assigns of HNA and their respective Affiliates.

“Holder” means HNA or any Transferee of such Person to whom registration rights
are assigned pursuant to Section 5.2, in each case that is a holder of
Registrable Securities or Securities exercisable, exchangeable or convertible
into Registrable Securities.

“Indemnified Party” and Indemnified Parties” have the meanings set forth in
Section 3.1.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

“PRC” means the People’s Republic of China.

“Public Offering” means a public offering of equity securities of the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared effective under the Securities Act.

“Registrable Securities” means all shares of Common Stock and any Securities
into which the Common Stock may be converted or exchanged pursuant to any
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company held by a Holder
(whether now held or hereafter acquired, and including any such Securities
received by a Holder upon the conversion or exchange of, or pursuant to such a
transaction with respect to, other Securities held by such Holder). As to any
Registrable Securities, such Securities will cease to be Registrable Securities
when:

 

  (a) a registration statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;

 

  (b) such Registrable Securities shall have been sold pursuant to Rule 144 or
145 (or any similar provision then in effect) under the Securities Act;

 

  (c) such Registrable Securities may be sold pursuant to Rule 144 or 145 (or
any similar provision then in effect) without limitation thereunder on volume or
manner of sale, unless such Registrable Securities are held by a Holder that
beneficially owns 5% or more of the then outstanding shares of Common Stock; or

 

  (d) such Registrable Securities cease to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

 

  (a) all SEC, stock exchange, or FINRA registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Rule 5121 of FINRA, and of its counsel);

 

  (b) all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

 

  (c) all printing, messenger and delivery expenses;

 

  (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or FINRA and all rating agency
fees;

 

  (e) the reasonable fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

 

  (f) any fees and disbursements of underwriters customarily paid by the issuers
of Securities, including liability insurance if the Company so desires or if the
underwriters so require, and the reasonable fees and expenses of any special
experts retained by the Company in connection with the requested registration,
but excluding underwriting discounts and commissions and transfer taxes, if any;

 

  (g) the reasonable fees and out-of-pocket expenses of not more than one law
firm (as selected by the Holders of a majority of the Registrable Securities
included in such registration) incurred by all the Holders in connection with
the registration;

 

  (h) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities; and

 

  (i) any other fees and disbursements customarily paid by the issuers of
securities.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

4



--------------------------------------------------------------------------------

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the date hereof, by and between the Company and HNA.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of the date hereof, among HNA and Blackstone.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

SECTION 1.2 Other Definitional Provisions; Interpretation.

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” and words of
similar import when used in this Agreement mean “including, without limitation,”
unless otherwise specified. References in this Agreement to a designated
“Article” or “Section” refer to an Article or Section of this Agreement unless
otherwise specified and references to clauses without a cross-reference to a
Section or subsection are references to clauses within the same Section or, if
more specific, subsection. The word “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends and such phrase shall not
mean simply “if.” References to “day” means a calendar day unless otherwise
indicated as a “Business Day.”

(b) The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.

 

5



--------------------------------------------------------------------------------

(c) The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.

(d) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded. If the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day.

ARTICLE II.

REGISTRATION RIGHTS

SECTION 2.1 Piggyback Rights.

(a) Subject to Section 4.1 of the Stockholders Agreement (as it may be amended
or waived), if after the second (2nd) anniversary of the Effective Date (or
earlier if the Company agrees to waive the two-year transfer restriction under
the Stockholders Agreement), the Company proposes to register Securities for
public sale (whether proposed to be offered for sale by the Company or by any
other Person) under the Securities Act (other than a registration on Form S-4 or
S-8, or any successor or other forms promulgated for similar purposes) in a
manner which would permit registration of Registrable Securities for sale to the
public under the Securities Act, it shall, at each such time, other than in the
case of an underwritten secondary offering initiated by a BX Holder, give prompt
written notice (which notice shall be given not less than ten (10) Business Days
prior to the filing by the Company with the SEC of any registration statement
with respect thereto and shall specify the intended method or methods of
disposition and the number of Securities proposed to be registered) to each
Holder of its intention to do so and of such Holder’s rights under this
Section 2.1, provided, no such notice need be given of any underwritten offering
if the managing underwriter advises the Company in writing (a copy of which
shall be provided to each Holder) that, in its opinion, the inclusion of
Registrable Securities would be likely to have an adverse impact on the price,
timing or distribution of the Securities offered in such offering. Upon the
written request of any Holder made within five (5) Business days after the
receipt of any such notice (which request shall specify the number of
Registrable Securities intended to be disposed of by such Holder), the Company
shall use its reasonable best efforts to effect the registration under the
Securities Act of all Registrable Securities which the Holders have so requested
to be registered; provided that: (i) any Holder shall have the right to withdraw
such Holder’s request for inclusion of any of such Holder’s Registrable
Securities in any registration statement pursuant to this Section 2.1(a) by
giving written notice to the Company of such withdrawal, provided, that, in the
case of any underwritten offering, written notice of such withdrawal must be
given to the Company prior to the time at which the offering price or
underwriter’s discount is determined with the managing underwriter or
underwriters; (ii) if, at any time after giving written notice of its intention
to register any Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
Securities to be sold by it, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, the Company shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses incurred in connection therewith) without prejudice to the rights of
the Demand Party to request that such registration be

 

6



--------------------------------------------------------------------------------

effected as a registration under Section 2.2(a); and (iii) subject to clause
(i), if such registration involves an underwritten offering, each Holder of
Registrable Securities requesting to be included in the registration must, upon
the written request of the Company, sell its Registrable Securities to the
underwriters on the same terms and conditions as apply to the other Securities
being sold through underwriters under such registration, with, in the case of a
combined primary and secondary offering, only such differences, including any
with respect to representations and warranties, indemnification and liability
insurance, as may be customary or appropriate in combined primary and secondary
offerings.

(b) Expenses. The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.1.

(c) Priority in Piggyback Registrations. If a registration pursuant to this
Section 2.1 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to each
Holder) that, in its opinion, the number of Registrable Securities and other
Securities requested to be included in such registration exceeds the number
which can be sold in such offering, so as to be likely to have an adverse effect
on the price, timing or distribution of the Securities offered in such offering,
then the Company shall include in such registration: (i) first, the Securities
the Company proposes to sell for its own account; and (ii) second, such number
of Securities requested to be included in such registration which, in the
opinion of such managing underwriter, can be sold without having the adverse
effect referred to above, which number of Securities shall be allocated
(A) until the date that is the second anniversary of the Effective Date,
(x) first, to the holders of shares requested to be included in such
registration by BX Holders pursuant to Section 2.1(a) of the Existing
Registration Rights Agreement, and (y) second, pro rata among all other holders
of Registrable Securities (if the two-year transfer restriction referred to in
Section 2.1(a) has been waived by the Company) and other Securities entitled to
include Securities in such registration and that submitted a proper request for
inclusion in such registration, on the basis of the relative number of
Securities requested to be included in such registration by each such holder and
(B) after the date that is the second anniversary of the Effective Date, pro
rata among the holders of Registrable Securities requested to be included in
such registration pursuant to Section 2.1(a) and all other holders of Securities
entitled to include Securities in such registration that submitted a proper
request for inclusion in such registration, on the basis of the relative number
of Securities requested to be included in such registration by each such holder.
Any other selling holders of the Company’s Securities will be included in an
underwritten offering only with the consent of holders holding a majority of the
shares being sold in such offering.

(d) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 2.1 incidental to the
registration of any of its Securities in connection with:

(i) a registration statement filed to cover issuances under employee benefits
plans or dividend reinvestment plans;

(ii) any registration statement relating solely to the acquisition or merger
after the date hereof by the Company or any of its Subsidiaries of or with any
other businesses, assets or properties;

 

7



--------------------------------------------------------------------------------

(iii) any registration statement covering securities other than shares of the
same class as those held by Holders (even if such securities are convertible
into, or exchangeable or exercisable for, shares that are registered as part of
such offering); or

(iv) any registration related solely to an exchange by the Company of its own
securities.

(e) Plan of Distribution, Underwriters and Counsel. If a registration pursuant
to this Section 2.1 involves an underwritten offering that is initiated by
selling holders, the holders that initiated such underwritten offering (by
action of the holders of a majority of the Securities requested to be registered
thereby) shall have the right to (i) determine the plan of distribution,
(ii) select the investment banker or bankers and managers to administer the
offering, including the lead managing underwriter (provided that such investment
banker or bankers and managers shall be reasonably satisfactory to the Company)
and (iii) select counsel for the selling holders. If a registration pursuant to
this Section 2.1 involves an underwritten offering that is initiated by the
Company, the Company shall have the right to (i) determine the plan of
distribution and (ii) select the investment banker or bankers and managers to
administer the offering, including the lead managing underwriter; and the
holders of a majority of the Securities requested to be registered thereby by
selling holders (by action of the holders of a majority of the Securities
requested to be registered thereby by such selling holders) shall have the right
to select counsel for the selling holders.

(f) Shelf Takedowns. In connection with any shelf takedown (whether pursuant to
Section 2.2(f) or at the initiative of the Company) after the second
(2nd) anniversary of the Effective Date (or earlier if the Company agrees to
waive the two-year transfer restriction under the Stockholders Agreement), other
than in the case of an underwritten secondary offering initiated by a BX Holder,
the Holders may exercise “piggyback” rights in the manner described in this
Agreement to have included in such takedown Registrable Securities held by them
that are registered on such shelf registration statement, provided, that in the
case of any shelf takedown for an underwritten offering, at the initiative of
the Company, the ten (10) Business Day period in Section 2.1(a) shall be reduced
to seven (7) Business Days.

SECTION 2.2 Demand Registration.

(a) General. Subject to Section 4.1 of the Stockholders Agreement (as it may be
amended or waived), after the second (2nd) anniversary of the Effective Date (or
earlier if the Company agrees to waive the two-year transfer restriction under
the Stockholders Agreement), upon the written request of any HNA Entity (the
“Demand Party”) requesting that the Company effect the registration under the
Securities Act of Registrable Securities and specifying the amount and intended
method of disposition thereof (including, but not limited to, an underwritten
public offering), the Company shall (i) promptly give written notice of such
requested registration to the other Holders and other holders of Securities
entitled to notice of such registration, if any, and (ii) as expeditiously as
possible, use its reasonable best efforts to file a registration statement to
effect the registration under the Securities Act of:

(i) such Registrable Securities which the Company has been so requested to
register by the Demand Party in accordance with the intended method of
disposition thereof; and

 

8



--------------------------------------------------------------------------------

(ii) the Registrable Securities of other Holders which the Company has been
requested to register by written request given to the Company within five
(5) Business Days after the giving of such written notice by the Company.

Notwithstanding the foregoing, the Company shall not be obligated to file a
registration statement relating to any registration request under this
Section 2.2(a):

(x) within a period of one hundred eighty (180) days (or such lesser period as
the managing underwriters in an underwritten offering may permit) after the
effective date of any other registration statement relating to any registration
request under this Section 2.2(a) or relating to any registration referred to in
Section 2.1; provided, that if greater than 50% of the Registrable Securities
requested to be registered pursuant to Section 2.1 or Section 2.2(a) by the HNA
Entities taken as a whole are excluded from the applicable registration pursuant
to Section 2.1(c) or Section 2.2(e), HNA shall have the right, with respect to
such excluded Registrable Securities, to request one (1) additional registration
pursuant to Section 2.2(a) within such period of one hundred eighty (180) days;
provided further, that such request shall not be made within ninety (90) days
after the effective date of the registration statement from which such
Registrable Securities were excluded; or

(y) if, in the good faith judgment of a majority of the disinterested members of
the Board, the filing, initial effectiveness or continued use of the
registration statement would be adverse to the Company because (i) such action
would require the Company to make an Adverse Disclosure or (ii) the Board of
Directors of the Company has determined in good faith that the registration or
sale of the Registrable Securities would be reasonably expected to materially
and adversely affect a planned bona fide financing of the Company that is
reasonably likely to be promptly initiated by the Company, then the Company may
delay the filing (but not the preparation of) or initial effectiveness of, or
suspend use of, the registration statement (a “Demand Suspension”); provided,
however, that the Company shall not be permitted to exercise more than two
(2) Demand Suspensions during any twelve-(12) month period for more than an
aggregate of ninety (90) days; and provided, further, that in the event of a
Demand Suspension, such Demand Suspension shall terminate at such time as the
Company would no longer be required to make any Adverse Disclosure or any such
planned financing has been abandoned or completed.

(b) Form. Each registration statement prepared at the request of a Demand Party
shall be effected on such form as reasonably requested by the Demand Party,
including by a shelf registration pursuant to Rule 415 under the Securities Act
on a Form S-3 (or any successor rule or form thereto) if so requested by the
Demand Party and if the Company is then eligible to effect a shelf registration
and use such form for such disposition.

(c) Expenses. The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.2.

(d) Plan of Distribution, Underwriters and Counsel. If a requested registration
pursuant to this Section 2.2 involves an underwritten offering, the Demand Party
shall have the

 

9



--------------------------------------------------------------------------------

right to (i) determine the plan of distribution, (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter (provided that such investment banker or bankers and
managers shall be reasonably satisfactory to the Company) and (iii) select
counsel for the selling Holders.

(e) Priority in Demand Registrations. If a requested registration pursuant to
this Section 2.2 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to each
Holder) that, in its opinion, the number of Securities requested to be included
in such registration exceeds the number which can be sold in such offering, so
as to be likely to have an adverse effect on the price, timing or distribution
of the Securities offered in such offering, then the number of such Registrable
Securities to be included in such registration shall be allocated pro rata among
(1) Registrable Securities held by the Demand Party, and (2) the Registrable
Securities held by the other Holders that have requested that their Registrable
Securities be sold pursuant to Section 2.1(a), if any, on the basis of the
relative number of securities requested to be included in such registration by
the Demand Party and each such other Holder. Any other selling holders of the
Company’s Securities will be included in an underwritten offering only with the
consent of holders holding a majority of the shares being sold in such offering.

(f) Shelf Takedowns. Upon the written request of the Demand Party at any time
and from time to time, the Company shall facilitate in the manner described in
this Agreement a “takedown” of the Demand Party’s Registrable Securities off of
an effective shelf registration statement. Upon the written request of the
Demand Party, the Company shall file and seek the effectiveness of a
post-effective amendment to an existing shelf registration statement in order to
register up to the number of the Demand Party’s Registrable Securities
previously taken down off of such shelf by the Demand Party and not yet
“reloaded” onto such shelf registration statement.

(g) Additional Rights. The Company shall not enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or grant any additional registration rights to any
Person or with respect to any securities that are not Registrable Securities
that adversely affects the priorities of the Holders pursuant to Sections 2.1(c)
or 2.2(e) of this Agreement.

(h) Number of Demands. The Holders shall be entitled to a maximum of six
(6) demand registrations (including shelf “takedowns”) for an underwritten
offering pursuant to Section 2.2(a); provided a registration (or shelf
“takedown”) shall not count for this purpose until, in the case of a
registration statement, the registration statement has been declared effective
by the SEC and, in the case of a shelf “takedown,” the prospectus supplement for
such offering has been filed with the SEC.

 

10



--------------------------------------------------------------------------------

SECTION 2.3 Registration Procedures. If and whenever the Company is required to
file a registration statement with respect to, or to use its reasonable best
efforts to effect or cause the registration of, any Registrable Securities under
the Securities Act as provided in this Agreement, the Company shall as
expeditiously as possible:

(a) promptly prepare and file with the SEC a registration statement on an
appropriate form with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective; provided, however, that the Company may discontinue any registration
of Securities which it has initiated for its own account at any time prior to
the effective date of the registration statement relating thereto (and, in such
event, the Company shall pay the Registration Expenses incurred in connection
therewith); and provided, further, that before filing a registration statement
or prospectus, or any amendments or supplements thereto, the Company shall
(i) furnish to counsel for the sellers of Registrable Securities covered by such
registration statement copies of all documents proposed to be filed, which
documents will be subject to the review of such counsel, (ii) fairly consider
such reasonable changes in any such documents prior to or after the filing
thereof as the counsel to the sellers of Registrable Securities being sold may
request, and (iii) make such of the representatives of the Company as shall be
reasonably requested by the sellers of the Registrable Securities being sold
available for discussion of such documents;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of two (2) years (which period shall not be applicable in the case of a
shelf registration effected pursuant to a request under Section 2.2(b)) and to
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement; provided that before filing a registration statement or prospectus,
or any amendments or supplements thereto, the Company shall (i) furnish to
counsel for the sellers of Registrable Securities covered by such registration
statement copies of all documents proposed to be filed, which documents will be
subject to the review of such counsel, (ii) fairly consider such reasonable
changes in any such documents prior to or after the filing thereof as the
counsel to the sellers of Registrable Securities being sold may request, and
(iii) make such of the representatives of the Company as shall be reasonably
requested by the sellers of the Registrable Securities being sold available for
discussion of such documents;

(c) furnish to each seller of such Registrable Securities and the underwriters
of the securities being registered such number of copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits filed therewith, including any documents incorporated by
reference), such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and summary
prospectus), in conformity with the requirements of the Securities Act, and such
other documents as such seller or underwriters may reasonably request in order
to facilitate the disposition of the Registrable Securities by such seller or
the sale of such securities by such underwriters (it being understood that,
subject to the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);

(d) use its reasonable best efforts to register or qualify such Registrable
Securities covered by such registration in such jurisdictions as each seller
shall reasonably

 

11



--------------------------------------------------------------------------------

request and to keep each such registration or qualification (or exemption
therefrom) effective during the period in which the registration statement is
required to be kept effective, and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller;

(e) use its reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities;

(f) promptly notify each seller and any underwriter of any such Registrable
Securities covered by such registration statement, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such seller, as promptly as practicable
thereafter prepare and furnish to such seller and any underwriter a reasonable
number of copies of an amended or supplemental prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

(g) comply with all applicable rules and regulations of the SEC, and make
available to its Security holders, as soon as reasonably practicable (but not
more than eighteen (18) months) after the effective date of the registration
statement, an earnings statement which shall satisfy the provisions of
Section 11(a) of the Securities Act;

(h) (i) list such Registrable Securities on any securities exchange on which
other Securities of the Company are then listed if such Registrable Securities
are not already so listed and if such listing is then permitted under the rules
of such exchange; and (ii) provide a transfer agent registrar and CUSIP number
for such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

(i) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other Persons in addition to, or in substitution for the
indemnification provisions hereof, and take such other actions as sellers of a
majority of such Registrable Securities or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(j) if requested by the managing underwriter(s) of an underwritten offering or
if reasonably requested by the seller or sellers of a majority of such
Registrable Securities, use reasonable best efforts to obtain a “cold comfort”
letter or letters from the Company’s independent public accountants addressed to
the underwriters or seller or sellers in customary form and covering matters of
the type customarily covered by “cold comfort” letters;

 

12



--------------------------------------------------------------------------------

(k) subject to the execution and delivery of confidentiality agreements in form
and substance reasonably satisfactory to the Company, make available for
inspection by any seller of such Registrable Securities covered by such
registration statement and by any underwriter participating in any disposition
to be effected pursuant to such registration statement and by any attorney,
accountant or other agent retained by any such seller or any such underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act
that is customary for a participant in a registered securities offering;

(l) notify counsel for the Holders of Registrable Securities included in such
registration statement and the managing underwriter or agent, immediately, and
confirm the notice in writing: (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to any
prospectus shall have been filed; (ii) of the receipt of any comments from the
SEC; (iii) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information; and (iv) of
the issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;

(m) provide each Holder of Registrable Securities included in such registration
statement reasonable opportunity to comment on the registration statement, any
post-effective amendments to the registration statement, any supplement to the
prospectus or any amendment to any prospectus;

(n) make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;

(o) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(p) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely

 

13



--------------------------------------------------------------------------------

preparation and delivery of certificates (not bearing any restrictive legends)
representing Securities to be sold under the registration statement, and enable
such Securities to be in such denominations and registered in such names as the
managing underwriter or agent, if any, or the Holders may request;

(q) use its reasonable best efforts to make available the executive officers of
the Company to participate with the Holders of Registrable Securities and any
underwriters in any “road shows” that may be reasonably requested by the Holders
in connection with distribution of Registrable Securities;

(r) obtain for delivery to the underwriter an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel; and

(s) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.

SECTION 2.4 Other Registration-Related Matters.

(a) The Company may require any Person that is Transferring Securities in a
Public Offering pursuant to Section 2.1 or Section 2.2 to furnish to the Company
in writing such information regarding such Person and pertinent to the
disclosure requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing and the Company shall not be
required to include the Securities of such Person in such Public Offering if
such information is not provided to the Company.

(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(f), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented prospectus contemplated by
Section 2.3(f) or until it is advised in writing (the “Advice”) by the Company
that the use of the prospectus may be resumed and, if so directed by the
Company, each Holder will deliver to the Company or destroy (at the Company’s
expense) all copies, other than permanent file copies then in its possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company gives any such notice, the
period for which the Company shall be required to keep the registration
statement effective shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to
Section 2.3(f) to and including the date when each seller of Registrable
Securities covered by such registration statement has received the copies of the
supplemented or amended prospectus contemplated by Section 2.3(f) or the Advice.
The Company shall use its reasonable best efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable.

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(l)(iv), it will
forthwith

 

14



--------------------------------------------------------------------------------

discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until the lifting of such stop
order, other order or suspension or the termination of such proceedings and, if
so directed by the Company, each Holder will deliver to the Company or destroy
(at the Company’s expense) all copies, other than permanent file copies then in
its possession, of the prospectus covering such Registrable Securities current
at the time of receipt of such notice. In the event the Company gives any such
notice, the period for which the Company shall be required to keep the
registration statement effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
Section 2.3(l)(iv) to and including the date when such stop order, other order
or suspension is lifted or such proceedings are terminated.

(d) (i) Each Holder will, in connection with a Public Offering of the Company’s
equity Securities (whether for the Company’s account or for the account of any
Holder or Holders, any BX Holder or BX Holders, or any or all of them), upon the
request of the Company or of the underwriters managing any underwritten offering
of the Company’s Securities, agree in writing not to effect any sale,
disposition or distribution of Registrable Securities (other than those included
in the Public Offering) without the prior written consent of the managing
underwriter for such period of time commencing seven (7) days before and ending
sixty (60) days (or such earlier date as the managing underwriter shall agree)
after the effective date of such registration; provided that the Company shall
cause all directors and officers of the Company, and all other Persons with
registration rights with respect to the Company’s Securities (whether or not
pursuant to this Agreement) (other than those that are parties to the Existing
Registration Rights Agreement) to enter into agreements similar to those
contained in this Section 2.4(d)(i) (without regard to this proviso), subject to
exceptions for gifts, sales pursuant to pre-existing Rule 10b5-1 plans and other
customary exclusions agreed to by such managing underwriter; and (ii) the
Company and its Subsidiaries shall, in connection with an underwritten Public
Offering of the Company’s Securities in respect of which Registrable Securities
are included, upon the request of the underwriters managing such offering, agree
in writing not to effect any sale, disposition or distribution of equity
Securities of the Company (other than those included in such Public Offering,
offered pursuant to Section 2.2(f), offered on Form S-8, issuable upon
conversion of Securities or upon the exercise of options, or the grant of
options in the ordinary course of business pursuant to then-existing management
equity plans or equity-based employee benefit plans, in each case outstanding on
the date a notice is given by the Company pursuant to Section 2.1(a) or
a request is made pursuant to Section 2.2(a), as the case may be, or agreed to
by such managing underwriter) without the prior written consent of the managing
underwriter, for such period of time commencing seven (7) days before and ending
sixty (60) days (or such earlier date as the managing underwriter shall agree)
after the effective date of such registration.

(e) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Securities of
the Company to the public without registration after such time as a public
market exists for Registrable Securities, the Company agrees:

(i) to make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its Securities to the public;

 

15



--------------------------------------------------------------------------------

(ii) to use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

(iii) so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request: (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its Securities to the public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); (B) a copy of the most recent annual or quarterly
report of the Company; and (C) such other reports and documents of the Company
as such Holder may reasonably request in availing itself or himself of any rule
or regulation of the SEC allowing such Holder to sell any such Securities
without registration.

(f) Each of the parties hereto agrees that the registration rights provided to
the Holders herein are not intended to, and shall not be deemed to, override or
limit any other restrictions on Transfer to which any such Holder may otherwise
be subject.

ARTICLE III.

INDEMNIFICATION

SECTION 3.1 Indemnification by the Company. In the event of any registration of
any Securities of the Company under the Securities Act pursuant to Section 2.1
or Section 2.2, the Company hereby indemnifies and agrees to hold harmless, to
the fullest extent permitted by Law, each Holder who sells Registrable
Securities covered by such registration statement, each Affiliate of such Holder
and their respective directors, officers, employees, partners and equityholders
(and the directors, officers, employees, Affiliates and controlling Persons of
any of the foregoing), each other Person who participates as an underwriter in
the offering or sale of such Securities and each other Person, if any, who
controls such Holder or any such underwriter within the meaning of the
Securities Act (each, and “Indemnified Party” and collectively, the “Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, and reasonable and documented expenses to which such Indemnified Party
may become subject under the Securities Act, common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof, whether or not such Indemnified Party is a party thereto) arise
out of or are based upon: (a) any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
Securities were registered under the Securities Act, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement thereto, or
any document incorporated by reference therein, or any other such disclosure
document (including reports and other documents filed under the Exchange Act and
any document incorporated by reference therein) or related document or report;
(b) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in the case of a prospectus, in the light of the circumstances when they were
made; or (c) any violation or

 

16



--------------------------------------------------------------------------------

alleged violation by the Company or any of its Subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its Subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or related document or report, and the
Company shall reimburse such Indemnified Party for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any such
loss, claim, liability, action or proceeding; provided that the Company shall
not be liable to any Indemnified Party in any such case to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
in any such preliminary, final or summary prospectus, or any amendment or
supplement thereto in reliance upon and in conformity with written information
with respect to such Indemnified Party furnished to the Company by such
Indemnified Party expressly for use in the preparation thereof. Such indemnity
will remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any Indemnified Party and will survive the Transfer
of such Securities by such Holder or any termination of this Agreement.

SECTION 3.2 Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Section 2.1 or Section 2.2, that
the Company shall have received an undertaking reasonably satisfactory to it
from the Holder of such Registrable Securities or any prospective underwriter to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 3.1) the Company, all other Holders or any prospective
underwriter, as the case may be, and any of their respective Affiliates,
directors, officers and controlling Persons, with respect to any untrue
statement in or omission from such registration statement, any preliminary,
final or summary prospectus contained therein, or any amendment or supplement,
if such untrue statement or omission was made in reliance upon and in conformity
with written information with respect to such Holder or underwriter furnished to
the Company by such Holder or underwriter expressly for use in the preparation
of such registration statement, preliminary, final or summary prospectus or
amendment or supplement, or a document incorporated by reference into any of the
foregoing. Such indemnity will remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the Holders, or any
of their respective Affiliates, directors, officers or controlling Persons and
will survive the Transfer of such Securities by such Holder. In no event shall
the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds actually received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

SECTION 3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or Section 3.2, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the

 

17



--------------------------------------------------------------------------------

indemnifying party will be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel selected by the Holders of at least a
majority of the Registrable Securities included in the relevant registration,
and after notice from the indemnifying party to such Indemnified Party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such Indemnified Party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation. If, in such Indemnified Party’s reasonable
judgment, having common counsel would result in a conflict of interest between
the interests of such indemnified and indemnifying parties, then such
Indemnified Party may employ separate counsel reasonably acceptable to the
indemnifying party to represent or defend such Indemnified Party in such action,
it being understood, however, that the indemnifying party will not be liable for
the reasonable fees and expenses of more than one separate firm of attorneys at
any time for all such Indemnified Parties (and not more than one separate firm
of local counsel at any time for all such Indemnified Parties) in such action.
No indemnifying party will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect of such claim or litigation.

SECTION 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein for
reasons other than those described in the proviso in the first sentence of
Section 3.1, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 3.4 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds actually
received by such Holder upon the sale of the Registrable Securities giving rise
to such contribution obligation. Any obligation of Holders to contribute
pursuant to this Section 3.4 shall be several in proportion to the amount of
Registrable Securities registered by them and not joint.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

18



--------------------------------------------------------------------------------

If indemnification is available under Section 3.1, the indemnifying parties
shall indemnify each Indemnified Party to the full extent provided in
Section 3.1 without regard to the relative fault of said indemnifying party or
Indemnified Party or any other equitable consideration provided for in this
Section 3.4.

SECTION 3.5 Other Indemnification. Indemnification similar to that specified in
this Article III (with appropriate modifications) shall be given by the Company
and each seller of Registrable Securities with respect to any required
registration or other qualification of Securities under any Law or with any
Governmental Authority other than as required by the Securities Act.

SECTION 3.6 Non-Exclusivity. The obligations of the parties under this Article
III will be in addition to any liability which any party may otherwise have to
any other party.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to HNA as follows as of the Effective Date:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under the Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) the organizational documents of
the Company or (z) any contract or agreement to which the Company is a party.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by HNA, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

(d) Other than the Existing Registration Rights Agreement, the Company is not
party to any agreement, arrangement or understanding whereby any Person, other
than as set forth herein, has any outstanding registration rights with respect
to any securities of the Company.

 

19



--------------------------------------------------------------------------------

SECTION 4.2 Representations and Warranties of HNA. HNA hereby represents and
warrants to the Company as follows as of the Effective Date:

(a) HNA is duly organized and validly existing under the laws of the PRC. HNA
has all requisite power and authority to execute and deliver this Agreement and
to perform its obligations under this Agreement.

(b) The execution and delivery by HNA of this Agreement and the performance by
HNA of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) applicable Law, (y) its organizational documents or (z) any contract or
agreement to which it is a party.

(c) The execution and delivery by HNA of this Agreement and the performance by
HNA of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by HNA and, assuming the due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of HNA, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency and other laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

ARTICLE V.

OTHER

SECTION 5.1 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) one (1) Business
Day after being sent by internationally recognized overnight courier, or (c) if
transmitted by facsimile or sent by electronic mail transmission, if confirmed
within 24 hours thereafter by a signed original sent in the manner provided in
clause (a) or (b) to parties at the following addresses (or at such other
address for a party as shall be specified by prior written notice from such
party):

if to the Company:

Hilton Worldwide Holdings Inc.

7930 Jones Branch Drive, Suite 1100

McLean, VA 22102

Attention: General Counsel

Fax: (703) 883-6188

with a copy (not constituting notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention:     Mark G. Borden

                      Jay E. Bothwick

Fax: (617) 526-5000

Email:           mark.borden@wilmerhale.com

                      jay.bothwick@wilmerhale.com

 

20



--------------------------------------------------------------------------------

if to HNA:

HNA Tourism Group Co., Ltd.

No. 29, Haixiu Road

Haikou, 570203 Hainan Province

People’s Republic of China

Attention:       Liang Du

                       Xun Wang

Fax:                +86 898 6887 6656 / +86 898 6887 5382

Email:             duliang@hnair.com

                        wang-xun@hnair.com

with a copy (not constituting notice) to:

Weil, Gotshal & Manges LLP

29/F, Alexandra House

18 Chater Road

Central, Hong Kong

Attention:     Akiko Mikumo

                     Charles Ching

Fax:              +852 3015 9354

Email:          akiko.mikumo@weil.com

                      charles.ching@weil.com

and

Fangda Partners

27/F, North Tower, Beijing Kerry Centre

1 Guanghua Road, Chaoyang District

Beijing 100020

People’s Republic of China

Attention:     Fei Qiao

Fax:              +86 10 5769 5788

Email:           fei.qiao@fangdalaw.com

SECTION 5.2 Assignment. Neither the Company nor any Holder shall assign all or
any part of this Agreement without the prior written consent of the Company and
HNA; provided, however, that any Holder may assign its rights and obligations
under this Agreement in whole or in part to any HNA Entity to which Registrable
Securities are transferred pursuant to, and subject to the conditions set forth
in, the Stockholders Agreement, provided, such assignee executes and delivers to
the Company a counterpart to this Agreement whereby it agrees to be bound by the
terms of the Agreement. Except as otherwise provided herein, this Agreement will
inure to the benefit of and be binding on the parties hereto and their
respective successors and permitted assigns.

SECTION 5.3 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Holders holding a majority of the Registrable Securities subject to this
Agreement; provided that no such amendment, supplement or other modification
shall adversely affect the economic interests of any Holder hereunder
disproportionately to other Holders without the written consent of such Holder.
No waiver by any party hereto of any of the provisions hereof will be effective
unless explicitly set forth in writing and executed by the party so waiving.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, will be deemed to constitute a waiver by the party

 

21



--------------------------------------------------------------------------------

taking such action of compliance with any covenants or agreements contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach.

SECTION 5.4 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

SECTION 5.5 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware.

SECTION 5.6 Jurisdiction. The Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) shall have exclusive jurisdiction
over the parties with respect to any dispute or controversy between them arising
under or in connection with this agreement and, by execution and delivery of
this agreement, each of the parties to this Agreement submits to the exclusive
jurisdiction of those courts, including but not limited to the in personam and
subject matter jurisdiction of those courts, waives any objections to such
jurisdiction on the grounds of venue or forum non conveniens, the absence of in
personam or subject matter jurisdiction and any similar grounds, consents to
service of process by mail (in accordance with the notice provisions of this
Agreement) or any other manner permitted by Law, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.

SECTION 5.7 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

SECTION 5.8 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

SECTION 5.9 Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter.

SECTION 5.10 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

 

22



--------------------------------------------------------------------------------

SECTION 5.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

SECTION 5.12 Effectiveness. This Agreement shall become effective automatically
on the Effective Date, without further action by any party. Until the Effective
Date (if any), this Agreement shall be of no force or effect and shall create no
rights or obligations on the part of any party hereto.

SECTION 5.13 Confidentiality. Each Holder agrees that all material non-public
information provided pursuant to or in accordance with the terms of this
Agreement shall be kept confidential by the person to whom such information is
provided, until such time as such information becomes public other than through
violation of this provision. Notwithstanding the foregoing, any party may
disclose the information (i) if required to do so by any law, rule, regulation,
order, decree or subpoena of any governmental agency or authority or court,
(ii) that (A) is or becomes available to such party on a non-confidential basis
from a source other than the Company or its representatives (which source was
not to such party’s knowledge prohibited from disclosing such information to
such party by a legal, contractual or fiduciary obligation owed to the Company),
(B) is already in such party’s possession (not including information furnished
by or on behalf of the Company), and (C) is independently developed or acquired
by such party without reference to, or use of, any material non-public
information and without violating this Section 5.13 and (iii) to its
representatives who have a need to know such information in connection with the
transactions contemplated by this Agreement, provided that such party shall
remain liable for any breach of this Section 5.13 by its representatives.

[Remainder of Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: HILTON WORLDWIDE HOLDINGS INC. By:  

/s/ Kevin J. Jacobs

Name:   Kevin J. Jacobs Title:   Chief Financial Officer

 

[Signature Page to HNA-HLT Registration Rights Agreement]



--------------------------------------------------------------------------------

HNA: HNA TOURISM GROUP CO., LTD. By:  

/s/ Ling Zhang

Name:  

Ling Zhang

Title:  

Chairman of the Board

 

[Signature Page to HNA-HLT Registration Rights Agreement]